Exhibit 10.1

AMENDMENT NO. 1

TO

THE AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 1 to the Amended and Restated Credit Agreement (this
“Amendment”) is made as of July 31, 2006 (the “First Amendment Effective Date”),
by and among THE COOPER COMPANIES, INC., a Delaware corporation (the
“Borrower”), the lenders party to the Credit Agreement referred to below (the
“Lenders”) and KEYBANK NATIONAL ASSOCIATION, as administrative agent for the
Lenders (the Administrative Agent”).

RECITALS:

A. The Borrower, the Administrative Agent and the Lenders are parties to the
Amended and Restated Credit Agreement dated as of December 12, 2005 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

B. The Borrower, the Administrative Agent and the Lenders desire to amend the
Credit Agreement to modify certain provisions thereof in the manner and to the
extent set forth therein.

C. Each capitalized term used herein shall be defined in accordance with the
Credit Agreement.

AGREEMENT:

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Administrative Agent and the Lenders agree as
follows:

1. Addition of Definitions. Section 1.01 of the Credit Agreement is hereby
amended by inserting therein the following new definitions in correct
alphabetical order:

“First Amendment” means Amendment No. 1 to the Amended and Restated Credit
Agreement, dated as of July 31, 2006, among the Borrower, the Administrative
Agent and the Lenders.

“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.

“Foreign Subsidiary Basket Amount” means (a) for the period commencing on the
Closing Date and ending on October 31, 2007, $200,000,000, (b) for the period
commencing on November 1, 2007 and ending on October 31, 2008, $175,000,000, and
(c) for the period commencing on November 1, 2008 and on the Revolving Facility
Termination Date, $125,000,000.



--------------------------------------------------------------------------------

2. Amendment of Definition of Designated Hedge Agreement. Section 1.01 of the
Credit Agreement is hereby amended by amending and restating the definition of
“Designated Hedge Agreement” in its entirety as follows:

“Designated Hedge Agreement” means (i) each of the Hedge Agreements identified
on Schedule 4 hereto, and (ii) any other Hedge Agreement (other than a
Commodities Hedge Agreement) to which the Borrower or any of its Subsidiaries is
a party and as to which a Lender or any of its Affiliates is a counterparty.

3. Deletion of Definition of Designated Hedge Certificate. Section 1.01 of the
Credit Agreement is hereby amended by deleting the definition of “Designated
Hedge Certificate” in its entirety.

4. Amendment to Definitions of Permitted Foreign Subsidiary Basket Amount and
Permitted Foreign Subsidiary Loans and Investments. Section 1.01 of the Credit
Agreement is hereby amended by amending the definitions of “Permitted Foreign
Subsidiary Basket Amount” and “Permitted Foreign Subsidiary Loans and
Investments” by replacing each occurrence of “$125,000,000” in each such
definition with the phrase “the Foreign Subsidiary Basket Amount then in
effect”.

5. Deletion of Exhibit H. Exhibit H to the Credit Agreement is hereby deleted in
its entirety.

6. Amendment to Section 7.04(c). Section 7.04(c) of the Credit Agreement is
hereby amended by replacing “$10,000,000” therein with “$100,000,000”.

7. Conditions Precedent. The amendments set forth above shall become effective
upon the satisfaction of the following conditions precedent:

(a) this Amendment has been executed by the Borrower, the Administrative Agent
and the Required Lenders, and counterparts hereof as so executed shall have been
delivered to the Administrative Agent; and

(b) each Subsidiary Guarantor has executed and delivered to the Administrative
Agent the Subsidiary Guarantor Acknowledgment and Agreement attached hereto.

8. Representations and Warranties. The Borrower hereby represents and warrants
to Administrative Agent and the Lenders that (a) the Borrower has the legal
power and authority to execute and deliver this Amendment; (b) the officials
executing this Amendment have been duly authorized to execute and deliver the
same and bind the Borrower with respect to the provisions hereof; (c) the
execution and delivery hereof by the Borrower and the performance and observance
by the Borrower of the provisions hereof do not violate or conflict with the
organizational documents of the Borrower or any law applicable to the Borrower;
(d) no Default or Event of Default exists under the Credit Agreement, nor will
any occur immediately after the execution and delivery of this Amendment or by
the performance or observance of any provision hereof; and (e) this Amendment
constitutes a valid and binding obligation of the Borrower in every respect,
enforceable in accordance with its terms.

9. Credit Agreement Unaffected. Each reference that is made in the Credit
Agreement or any other Loan Document shall hereafter be construed as a reference
to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all provisions of the Credit Agreement shall remain in
full force and effect and be unaffected hereby.

10. Waiver. The Borrower and each Subsidiary Guarantor, by signing below, hereby
waives and releases, to the fullest extent permitted by applicable law, the
Administrative Agent and each of the Lenders and their respective directors,
officers, employees, attorneys, affiliates and subsidiaries from any and all
claims, offsets, defenses and counterclaims of which the Borrower and any
Subsidiary Guarantor is



--------------------------------------------------------------------------------

aware, such waiver and release being with full knowledge and understanding of
the circumstances and effect thereof and after having consulted legal counsel
with respect thereto.

11. Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

12. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.

(a) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). TO THE FULLEST EXTENT PERMITTED
BY LAW, THE BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK GOVERNS
THIS AMENDMENT. Any legal action or proceeding with respect to this Amendment
may be brought in the Supreme Court of the State of New York sitting in New York
County or in the United States District Court of the Southern District of New
York, and, by execution and delivery of this Amendment, the Borrower hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.

(b) The Borrower hereby irrevocably waives any objection that it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Amendment brought in the
courts referred to in Section 12(a) above and hereby further irrevocably waives
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.

(c) EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AMENDMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

(Signature page follows.)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.

 

THE COOPER COMPANIES, INC. By:   /s/ Carol R. Kaufman Name:   Carol R. Kaufman
Title:   Senior Vice President of Legal Affairs, Secretary and Chief
Administrative Officer

 

KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent and as a Lender By:   /s/ Marianne T. Meil Name:   Marianne
T. Meil Title:   Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:   /s/ Jana Chiat Name:   Jana Chiat Title:  
Underwriter

 

ALLIED IRISH BANKS, P.L.C. By:      Name:      Title:     

 

BANK OF AMERICA By:   /s/ John C. Plecque Name:   John C. Plecque Title:  
Senior Vice President

 

BNP PARIBAS By:   /s/ Katherine Wolfe Name:   Katherine Wolfe Title:   Managing
Director

 

By:   /s/ Sandy Bertram Name:   Sandy Bertram Title:   Vice President

 

CALYON NEW YORK BRANCH By:   /s/ Dianne M. Scott Name:   Dianne M. Scott Title:
  Managing Director

 

By:   /s/ Gill S. Realon Name:   Gill S. Realon Title:   Director

 

CITICORP NORTH AMERICA, INC. By:   /s/ James N. Buckman Name:   James N. Buckman
Title:   Vice President



--------------------------------------------------------------------------------

COMERICA BANK By:   /s/ Elise Walker Name:   Elise Walker Title:   Vice
President

 

GENERAL ELECTRIC CAPITAL CORPORATION By:   /s/ David Campbell Name:   David
Campbell Title:   Senior Vice President

 

HARRIS N.A. By:   /s/ Todd Kostelnik Name:   Todd Kostelnik Title:   Vice
President

 

HSBC BANK USA, NATIONAL ASSOCIATION By:   /s/ Robert P. Reynolds Name:   Robert
P. Reynolds Title:   First Vice President

 

MANUFACTURERS AND TRADERS TRUST COMPANY By:   /s/ Jon M. Fogle Name:   Jon M.
Fogle Title:   Vice President

 

 

NATIONAL CITY BANK

By:   /s/ Pamela K. Maloney Name:   Pamela K. Maloney Title:   Vice President

 

THE BANK OF NEW YORK By:      Name:      Title:     

 

THE GOVERNOR & COMPANY OF THE
BANK OF IRELAND By:      Name:      Title:     



--------------------------------------------------------------------------------

SUNTRUST BANK By:   /s/ Gregory M. Ratliff Name:   Gregory M. Ratliff Title:  
Vice President

 

THE BANK OF NOVA SCOTIA By:   /s/ Dana Maloney Name:   Dana Maloney Title:  
Managing Director

 

UNION BANK OF CALIFORNIA, N.A. By:   /s/ Henry G. Montgomery Name:   Henry G.
Montgomery Title:   Vice President

 

WELLS FARGO HSBC TRADE BANK, N.A. By:   /s/ Juan J. Sanchez Name:   Juan J.
Sanchez Title:   Vice President

 

MIZUHO CORPORATE BANK By:      Name:      Title:     



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC By:   /s/ A. Killingbuck Name:   A. Killingbuck
Title:   Director